     Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 1 of 17 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

ADRIAN CONTRERAS                                       )
                                                       )       COMPLAINT
                       Plaintiff,                      )
v.                                                     )       Case No.: 6:21-cv-271
                                                       )
TT MARKETING, INC.                                     )
                                                       )
&                                                      )       JURY TRIAL DEMANDED
                                                       )
TENANT TRACKER, INC.                                   )
                                                       )
                       Defendants.                     )

                             COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Adrian Contreras, by and through the undersigned counsel, and for

his Complaint against Defendants TT Marketing Inc. (“TT Marketing”) and Tenant Tracker, Inc.

(“Tenant” and collectively with TT Marketing, “Defendants”) under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and Fair Credit Reporting Act, 15 U.S.C. § 1681,

et seq. (“FCRA”) states as follows:

                                         JURISDICTION

        1.     This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d) and 1681(p).

        2.     Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendants transact business here.

        3.     Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.     Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside




                                                   1
  Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 2 of 17 PageID #: 2



in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

           5.    Plaintiff resides in the city of Bullard, a part of Cherokee County, Texas.

           6.    The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Bullard, a part of Cherokee County, Texas, making Tyler a proper venue under 28 U.S. Code §

1391(b)(2).

           7.    Defendant TT Marketing, a Texas corporation headquartered in McKinney, Texas

practices as a debt collector throughout the country, including Texas.

           8.    Defendant TT Marketing attempts to collect alleged debts throughout the state of

Texas, including in Bullard city and Cherokee county.

           9.    Defendant TT Marketing has actual knowledge of where Plaintiff resided, and by

attempting to collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff

resided.

           10.   Defendant TT Marketing has sufficient minimum contacts with this venue as the

alleged injuries caused to Plaintiff were caused while Plaintiff was in Bullard city and Cherokee county

and Defendant attempts to collect alleged debts throughout the state of Texas.

           11.   As Defendant TT Marketing knowingly attempted to collect on a debt allegedly

incurred in Bullard, Texas and thus has sufficient minimum contacts with this venue is additionally

proper under 28 U.S. Code § 1391(b)(1).

           12.   Defendant Tenant, a Texas corporation headquartered in McKinney, Texas practices

as a debt collector throughout the country, including Texas.

           13.   Defendant Tenant attempts to collect alleged debts throughout the state of Texas,

including in Bullard city and Cherokee county.




                                                       2
  Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 3 of 17 PageID #: 3



        14.     Defendant Tenant has actual knowledge of where Plaintiff resided, and by attempting

to collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        15.     Defendant Tenant has sufficient minimum contacts with this venue as the alleged

injuries caused to Plaintiff were caused while Plaintiff was in Bullard city and Cherokee county and

Defendant attempts to collect alleged debts throughout the state of Texas.

        16.      As Defendant Tenant knowingly attempted to collect on a debt allegedly incurred in

Bullard, Texas and thus has sufficient minimum contacts with this venue is additionally proper under

28 U.S. Code § 1391(b)(1).

                                              STANDING

        17.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        18.     Defendants’ collection activities violated the FDCPA.

        19.     Plaintiff has thus suffered an injury as a result of Defendants’ conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        20.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently



                                                     3
  Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 4 of 17 PageID #: 4



concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        21.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        22.     Plaintiff, Adrian Contreras (hereafter “Plaintiff”), is a natural person currently residing

in the State of Texas.

        23.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        24.     Defendant TT Marketing Inc. is a Texas corporation engaged in the business of

collecting debts, using mails and telephone, in this state with its principal place of business located at

1550 Bray Central Drive, McKinney, Texas.

        25.     Defendant TT Marketing is engaged in the business of a collection agency, using the

mails and telephone to collect consumer debts originally owed to others.

        26.     Defendant TT Marketing regularly collects or attempts to collect defaulted consumer

debts due or asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6)

of the FDCPA.

        27.     TT Marketing Inc. is engaged in the business of a collection agency, using the mails,

telephone, and consumer collection agencies to collect consumer debts originally owed to others.

        28.     TT Marketing Inc. regularly collects or attempts to collect defaulted consumer debts

due or asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.




                                                    4
  Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 5 of 17 PageID #: 5



        29.     Defendant TT Marketing Inc. is a “furnisher of information” as that term is defined

by the FCRA, 15 U.S.C. §1681s-2(b).

        30.     Defendant Tenant is a Texas corporation engaged in the business of collecting debts,

using mails and telephone, in this state with its principal place of business located at 1550 Bray Central

Drive, McKinney, Texas.

        31.     Defendant Tenant is engaged in the business of a collection agency, using the mails

and telephone to collect consumer debts originally owed to others.

        32.     Defendant Tenant regularly collects or attempts to collect defaulted consumer debts

due or asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.

        33.     Defendant Tenant is engaged in the business of a collection agency, using the mails,

telephone, and consumer collection agencies to collect consumer debts originally owed to others.

        34.     Tenant regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

        35.     Defendant Tenant is a “furnisher of information” as that term is defined by the FCRA,

15 U.S.C. §1681s-2(b).

        36.     Equifax Information Services, LLC is a “consumer reporting agency that compiles and

maintains files on consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p). Equifax

Information Services, LLC regularly engages in the business of compiling and maintaining files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity, each of the following

regarding consumers residing nationwide:

                a. Public record information;




                                                    5
   Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 6 of 17 PageID #: 6



               b. Credit account information from persons who furnish that information regularly

               and in the ordinary course of business.

                                     FACTUAL ALLEGATIONS

         37.   Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than TT Marketing Inc and Tenant.

         38.   Upon information and belief, on a date better known by TT Marketing Inc. and

Tenant, TT Marketing and Tenant began to attempt to collect an alleged consumer debt from the

Plaintiff.

         39.   On or about July 14, 2020, Plaintiff had a telephone conversation with Defendant TT

Marketing regarding an alleged debt allegedly owed by Plaintiff.

         40.   The alleged debt was said to be owed to La Hacienda Apartments and would therefore

only have been incurred for household purposes.

         41.   The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

         42.   The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

         43.   During the telephone call, Plaintiff informed Defendant TT Marketing’s representative

he was disputing the alleged debt.

         44.   At that time, instead of marking the account as disputed and ending the phone call,

Defendant TT Marketing’s representative instructed him that he could send in a dispute by mail.

         45.   It is well settled that § 1692 does not impose a writing requirement on a consumer.

See, Register v. Reiner, Reiner & Bendett, P.C., 488 F.Supp.2d 143 (D.Conn. 2007), Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich, 464 F.Supp.2d 720 (N.D. Ohio 2006), Baez v. Wagner & Hunt,

P.A., 442 F.Supp.2d 1273 (S.D.Fla. 2006), Turner v. Henandoah Legal Group, P.C., No. 3:06CV045,

2006 WL 1685698 (E.D. Va. 2006), Vega v. Credit Bureau Enters., No. CIVA02CV1550, 2005 WL



                                                  6
  Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 7 of 17 PageID #: 7



711657 (E.D.N.Y. Mar. 29, 2005), Nasca v. GC Servs. Ltd. P'ship, No 01CIV10127, 2002 WL

31040647 (S.D.N.Y. Sept. 12, 2002), In re Risk Mgmt. Alternatives, Inc., Fair Debt Collection

Practices Act Litig., 208 F.R.D. 493 (S.D.N.Y. June 14, 2002), Sambor v. Omnia Credit Servs., Inc.,

183 F.Supp.2d 1234 (D.Haw. 2002), Sanchez v. Robert E. Weiss, Inc., 173 F.Supp.2d 1029 (N.D. Cal.

2001), Castro v. ARS Nat'l Servs., Inc., No. 99 CIV. 4596, 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000),

Ong v. Am. Collections Enter., No. 98-CV-5117, 1999 WL 51816 (E.D.N.Y. Jan. 15, 1999), Reed v.

Smith, Smith & Smith, No. Civ. A. 93-956, 1995 WL 907764 (M.D.La. Feb. 8, 1995), Harvey v. United

Adjusters, 509 F.Supp.1218 (D.Or. 1981), Semper v. JBC Legal Group, 2005 WL 2172377 (W.D.

Wash. Sept. 6, 2005). (Collector’s must communicate that a debt is disputed. Matter of Sommersdorf.,

139 B.R. 700, 701 (Bankr. S.D. Ohio 1991); Ditty v. CheckRite, Ltd., 973 F.Supp. 1320, 1331 D.Utah

1997). (A consumer is entitled to dispute a debt orally and need not seek validation to overcome the

debt collector’s assumption of validity.), See, Rosado v. Taylor., 324 F. Supp. 2d 917 (N.D. Ind. 2004).

(The collection attorney violated § 1692g(a)(3) by requiring that disputes be in writing to prevent the

collector from considering the debt valid. The court noted that oral disputes overcome the assumption

of validity and impose a requirement under § 1692e(8) that the debt collector report the dispute if

reporting the debt to third parties. Sambor v. Omnia Credit Servs., 183 F. Supp. 2d 1234 (D. Haw.

2002), Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004).

        46.     Secondly, Plaintiff is entitled to dispute the alleged debt for any reason, or even no

reason at all. Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004). (A consumer is

entitled to dispute the validity of a debt for a good reason, a bad reason, or no reason at all), Whitten

v. ARS National Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement

that a consumer have a `valid' reason to dispute the debt is inconsistent with FDCPA), Castro v. ARS

National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires., 1999

WL 301650 (N.D. Ill. May 3, 1999).



                                                   7
  Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 8 of 17 PageID #: 8



        47.      TT Marketing Inc. is required to provide the consumer with validation, mark the

account as disputed, and immediately cease collection activity until proper validation has been

provided.

        48.      Defendant TT Marketing’s representative is not given the authority under law to

determine what he finds to be a proper or valid dispute. Defendant TT Marketing’s representative

could have no other purpose in doing so unless she were trying to prevent Plaintiff from disputing

the account.

        49.      Defendant TT Marketing’s representative oppressed Plaintiff’s rights by not

immediately ceasing communication after acknowledging the dispute of the alleged debt.

        50.      Furthermore, once Plaintiff disputed the debt, Defendant TT Marketing was required

to mark the account as disputed if it chose to voluntarily report to the Credit Reporting Agencies,

specifically Equifax Information Services, LLC.

        51.      Upon information and belief, Defendant TT Marketing uses Defendant Tenant to

furnish information to the credit bureaus regarding consumer credit information.

        52.      Upon information and belief Defendants update the consumer credit information with

the credit bureaus, specifically Equifax Information Services, LLC, as a tool to attempt to collect

alleged debts.

        53.      TT Marketing Inc., by and through Tenant, was voluntarily reporting a collection

account on Plaintiff’s credit report with the credit reporting agencies.

        54.      Defendants’ voluntary reporting to the credit reporting agencies is a “communication”

under the FDCPA in connection with the collection of an alleged debt.

        55.      On or about December 7, 2020, Plaintiff received an updated credit file from Equifax

Information Services, LLC. Exhibit A.

        56.      That the credit report was updated on November 12, 2020 by Tenant Tracker.



                                                   8
  Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 9 of 17 PageID #: 9



        57.      That the updated November 2020 credit report did not contain updated account

information.

        58.      That the updated November 2020 credit report did not contain updated marked as

disputed information.

        59.      That Tenant Tracker furnished information to Equifax Information Services, LLC

regarding Plaintiff’s account without notifying them the account had been disputed by consumer.

        60.      That Tenant Tracker failed to update the account information and mark the account

as disputed on the updated November 2020 credit report after Plaintiff disputed the account in July

2020.

        61.      Upon information and belief, that Tenant Tracker never updated the account

information and never marked it as disputed even after receiving information of the dispute.

        62.      All of TT Marketing and Tenant Tracker’s actions under the FDCPA complained of

herein occurred within one year of the date of this Complaint.

        63.      All of TT Marketing and Tenant Tracker’s actions under the FCRA complained of

herein occurred within two years of the date of this Complaint.

        64.      Plaintiff suffered injury-in-fact by being subjected to inaccurate, unfair, and abusive

practices of the Defendants.

        65.      Plaintiff suffered actual harm by being the target of inaccurate credit reporting and/or

misleading debt collection communications by Defendants.

        66.      Plaintiff has suffered actual harm due to credit denials caused by false credit reporting

by Defendants.

        67.      Plaintiff has suffered actual harm based on his costs and time of repairing his credit,

pain and suffering, embarrassment, inconvenience, lost economic opportunity, loss of incidental time,




                                                    9
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 10 of 17 PageID #: 10



frustration, emotional distress, mental anguish, fear of personal and financial safety and security, and

attorney’s fees.

         68.       Defendants’ action has created an appreciable risk of harm to the underlying concrete

interests that Congress sought to protect in creating the FDCPA.

         69.       Plaintiff would have pursued a different course of action had Defendants not violated

the statutory protections created by Congress.

         70.       Plaintiff attempted to pursue his rights yet was left with no actual knowledge as to how

to proceed based on Defendants’ actions.

         71.       Defendants’ denial of Plaintiff's rights caused harm in the form of impaired credit, no

plausible way of ascertaining the status of his debt in order to make a rational determination as to how

to proceed and forcing him to make financial decisions based on misinformation and engage in

financial planning based on incorrect facts.

         72.       Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendants.

         73.       Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

         74.       Defendant Tenant Tracker exercised control over Defendant TT Marketing’s conduct

and attempts to collect the alleged debt. See Pollice v. National Tax Funding, L.P., 225 F.3d 379, 404

(3d Cir. 2000); Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 508 (S.D.N.Y. 2013); See also,

e.g., Plummer, 66 F. Supp. 3d at 493; Fritz v. Resurgent Cap. Servs., LP, 955 F. Supp. 2d 163, 177

(S.D.N.Y. 2013).[6]; Clark v. Capital Credit & Collection Services, Inc., 460 F.3d 1162, 1173 (9th Cir.

2006); Bodur v. Palisades Collection, LLC, 829 F. Supp. 2d 246, 259 (S.D.N.Y. 2011). See also, e.g.,

Nichols v. Niagara Credit Recovery, Inc., No. 12-cv-1068, 2013 WL 1899947, at *5 (N.D.N.Y. May

7, 2013); Sanchez v. Abderrahman, No. 10 Civ. 3641, 2013 WL 8170157, at *6 (E.D.N.Y. July 24,

2013).



                                                       10
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 11 of 17 PageID #: 11



          75.    Defendant Tenant Tracker is vicariously liable for Defendant TT Marketing’s actions

as they had agency over determining the amount of the alleged debt that the debt collector, Defendant

TT Marketing, was allowed to attempt to collect on their behalf.

          76.    Defendant TT Marketing would not have attempted to collect the alleged debt on

behalf of Tenant if Defendant Tenant had not in fact given them approval or agency to act on their

behalf to collect in a manner TT Marketing had knowingly approved or permitted.

          77.    Upon information and belief, Defendant Tenant gave Defendant TT Marketing the

green light, and thus agency, to attempt to collect the alleged debt in the manner in which TT

Marketing did.

          78.    Upon information and belief, Defendants have unity of interest, working on the same

accounts in an attempt to collect on the alleged debts.

          79.    Upon information and belief, these companies are one in the same, and serve as

different departments of the same company with the same purpose and same accounts.

          80.    Upon information and belief, these companies even share the same office.

          81.    Upon information and belief, all information between TT Marketing and Tenant is

shared freely, as there is no separation between the two other than the alternate naming of each.

                         Count I: Violations Of § 1692e Of The FDCPA –
                        False, Deceptive, Or Misleading Collection Actions

          82.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          83.    Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

          84.    Because Plaintiff disputed the debt, Defendants, when choosing to contact the

consumer reporting agencies, was obligated to inform them of the disputed status of the account. See

Dixon v. RJM Acquisitions, L.L.C., 640 Fed. Appx. 793 (10th Cir. 2016) (Reversed summary judgment

                                                     11
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 12 of 17 PageID #: 12



to the collection agency on the consumer’s § 1692e(8) claim that after she had disputed a debt, the

agency had nevertheless reported the debt without disclosing the disputed. The consumer created a

genuine fact issue given that she said during the recorded conversation: “I feel that all I owe is $20.”

A reasonable fact finder could treat the statement as a dispute of the alleged $102.99 debt.); Llewellyn

v. Allstate Home Loans, Inc., 711 F.3d 1173 (10th Cir. 2013) “(We agree with the Eighth Circuit’s

interpretation of § 1692e(8) that a debt collector does not have an affirmative duty to notify [credit

reporting agencies] that a consumer disputes the debt unless the debt collector knows of the dispute

and elects to report to a CRA.”)

       85.     Defendants used deceptive and misleading tactics when it communicated personal

credit information which was known or which should have been known to be false, including the

failure to communicate the debt was disputed in violation of 15 U.S.C. §§ 1692e, 1692e(8). See Sayles

v. Advanced Recovery Systems, Incorporated, 865 F.3d 246, 249 (5th Cir. 2017); Brady v. Credit

Recovery Co., 160 F.3d 64 (1st Cir. 1998) (The plain language of the FDCPA requires debt collectors

to communicate the disputed status of a debt if the debt collector knows or should know that the debt

is disputed. This standard requires no notification by the consumer but depends on the debt collector’s

knowledge that a debt is disputed, regardless of how or when that knowledge is required.)

       86.     Defendants’ collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)




                                                  12
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 13 of 17 PageID #: 13



        87.     Defendants violated the Plaintiff’s right not to be the target of misleading debt

collection communications.

        88.     Defendants violated the Plaintiff’s right to a truthful and fair debt collection process.

        89.     Defendants communications with Plaintiff were deceptive and misleading.

        90.     Defendants used unfair and unconscionable means to attempt to collect the alleged

debt.

        91.     Defendants’ communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to Defendants’ collection efforts.

        92.     Defendants’ failure to mark a debt as disputed it knows or should know is disputed

violates § 1692e, 1692e(8) of the FDCPA.

        93.     Defendants’ conduct has caused Plaintiff to suffer damages including but not limited

to a damaged credit score, the loss of time incurred by Plaintiff, and attorneys’ fees paid for advice

regarding his situation.

        94.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        95.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendants’ conduct.

        96.     The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and participate

fully and meaningfully in the debt collection process. The purpose of the FDCPA is to provide

information that helps consumers to choose intelligently. Defendants’ false representations misled the

Plaintiff in a manner that deprived him of his right to enjoy these benefits; these materially misleading

statements trigger liability under section 1692e of the Act.



                                                   13
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 14 of 17 PageID #: 14



          97.      Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered actual

damages including but not limited to, fear, stress, mental anguish, emotional stress and acute

embarrassment.

          98.      Defendants’ violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Adrian Contreras, prays that this Court:

                   A.      Declare that Defendants’ debt collection actions violate the FDCPA;

                   B.      Enter judgment in favor of Plaintiff Adrian Contreras, and against Defendants

          for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                   C.      Grant other such further relief as deemed just and proper.

                Count II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse

          99.      Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          100.     Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          101.     Defendants’ communications with Plaintiff were meant to shame, embarrass, and

harass Plaintiff by misrepresenting the alleged debts status.

          102.     Defendants attempted to coerce Plaintiff into paying an alleged debt he otherwise

would not have paid by submitting false and inaccurate information to his credit report.




                                                       14
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 15 of 17 PageID #: 15



          103.   Defendants could have no other purpose in doing this except to harm Plaintiff’s

reputation and deprive him of his ability to receive any type of credit line unless he paid the alleged

debts.

          104.   Defendants’ violation of § 1692d of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Adrian Contreras, prays that this Court:

                 A.      Declare that Defendants’ debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Adrian Contreras, and against Defendants,

          for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

                       COUNT III: Violations Of § 1692f Of The FDCPA –
                        Misleading Representations & Unfair Practices

          105.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          106.   Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          107.   Defendants attempted to collect a debt by distributing false information that would

negatively impact Plaintiff’s rights as a consumer, as well as that would harm Plaintiff’s financial health.

          108.   Defendants used unfair and unconscionable means to attempt to collect the alleged

debt.

          109.   Defendants’ violation of § 1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Adrian Contreras, prays that this Court:

                                                     15
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 16 of 17 PageID #: 16



                 A.      Declare that Defendants’ debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Adrian Contreras, and against Defendants,

          for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

                   Count IV: Violation Of 15 U.S.C. § 1681s-2(B) of the FCRA-
                   Duties of Furnishers of Information upon Notice of Dispute

          110.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          111.   Defendants violated 15 U.S.C. § 1681s-2(b) by continuing to report the Tenant Tracker

representation within Plaintiff’s credit file with Equifax without also including a notation that this debt

was disputed; by failing to fully and properly investigate the Plaintiff’s dispute of the Tenant Tracker

representation; by failing to review all relevant information regarding same; by failing to correctly

report results of an accurate investigation to every other credit reporting agency; and by failing to

permanently and lawfully correct its own internal records to prevent the re-reporting of the Tenant

Tracker representations to the consumer reporting agencies.

          112.   As a result of this conduct, action and inaction of Defendants, the Plaintiff suffered

damage by loss of credit; loss of the ability to purchase and benefit from credit; and the mental and

emotional pain, anguish, humiliation, and embarrassment of credit denials.

          113.   Defendants’ action and inaction was willful, rendering it liable for actual or statutory,

and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In

the alternative, it was negligent entitling the Plaintiff to recover actual damages under 15 U.S.C. §

1681o.

          114.   Plaintiff is entitled to recover costs and attorney’s fees from Defendants in an amount

to be determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

                                                     16
 Case 6:21-cv-00271-JDK Document 1 Filed 07/14/21 Page 17 of 17 PageID #: 17



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Adrian Contreras, prays that this Court:

               A.      Declare that Defendants’ credit reporting actions violate the FCRA;

               B.      Enter judgment in favor of Plaintiff Adrian Contreras, and against Defendants,

       for actual damages, punitive damages, costs, and reasonable attorneys’ fees as provided by

       §1681n of the FCRA;

               C.      Or, in the alternative, enter judgment in favor of Plaintiff Adrian Contreras,

       and against Defendants, for actual damages, costs, and reasonable attorneys’ fees as provided

       by §1681o of the FCRA; and

               D.      Grant other such further relief as deemed just and proper.

                                         JURY DEMAND

       115.    Plaintiff demands a trial by jury on all Counts so triable.

Dated: July 14, 2021


                                                        Respectfully Submitted,


                                                        HALVORSEN KLOTE

                                               By:       /s/ Joel S. Halvorsen
                                                        Joel S. Halvorsen, #67032
                                                        Samantha J. Orlowski, #72058
                                                        Halvorsen Klote
                                                        680 Craig Road, Suite 104
                                                        St. Louis, MO 63141
                                                        P: (314) 451-1314
                                                        F: (314) 787-4323
                                                        joel@hklawstl.com
                                                        sam@hklawstl.com
                                                        Attorney for Plaintiff




                                                  17
